1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   ERIC REASON, an individual;            No. 20-cv-01900-WBS-JDP
     STEPHANIE BASS, an individual;
13   RASHEED REASON, individually and
     as Co-Successor-in-Interest to
14   Decedent ERIC REASON II; TYRIQUE       MEMORANDUM AND ORDER RE:
     REASON, individually and as Co-        DEFENDANT CITY OF RICHMOND’S
15   Successor-in-Interest to               MOTION TO DISMISS
     Decedent ERIC REASON II; K.R.,
16   individually and as Co-
     Successor-in-Interest to
17   Decedent ERIC REASON II, by and
     through his Guardian Ad litem
18   LATISHA PARKER; P.R.,
     individually and as Co-
19   Successor-in-Interest to
     Decedent ERIC REASON II, by and
20   through his Guardian Ad Litem
     LATISHA PARKER; N.M.,
21   individually and as Co-
     Successor-in-Interest to
22   Decedent ERIC REASON II, by and
     through his Guardian Ad Litem
23   NIA MILLS; E.L.R., individually
     and as Co-Successor-in-Interest
24   to Decedent ERIC REASON II, by
     and through his Guardian Ad
25   Litem SHAWNTAY DAVIS; I.R.V.,
     individually and as Co-
26   Successor-in-Interest to
     Decedent ERIC REASON II, by and
27   through his Guardian Ad Litem
     JULIA VELASQUEZ;
28
                                        1
1
                 Plaintiffs,
2
          v.
3
     CITY OF RICHMOND, a municipal
4    corporation; the ESTATE OF
     VIRGIL THOMAS, individually and
5    in his capacity as Police
     Sergeant for the CITY OF
6    RICHMOND,

7                Defendants.

8

9                              ----oo0oo----

10             Plaintiffs Eric Reason, Stephanie Bass, Rasheed Reason,

11   Tyrique Reason, and the minor children of the decedent Eric

12   Reason II (“plaintiffs”) brought this action against the City of

13   Richmond (“Richmond”) and the Estate of Richmond Police Sergeant

14   Virgil Thomas (“Sergeant Thomas”), seeking damages against

15   Sergeant Thomas for excessive force and violation of the

16   decedent’s civil rights under 42 U.S.C. § 1983, and violation of

17   the plaintiff’s Fourteenth Amendment rights to a familial

18   relationships under 42 U.S.C. § 1983.   Plaintiffs additionally

19   seek damages against both Sergeant Thomas and Richmond for state

20   law claims of wrongful death and negligence under California Code

21   of Civil Procedure 377.60 and 377.61; violation of the Tom Bane

22   Civil Rights Act, Cal. Civ. Code § 52.1; and battery.   (See

23   generally Second Am. Compl. (“SAC”) (Docket No. 39.))

24             Before the court is Richmond’s Motion to Dismiss.

25   (Docket No. 40.)

26   I.   Factual Background

27             Plaintiffs allege that on November 10, 2019, Sergeant

28   Thomas and decedent Eric Reason II became embroiled in a heated
                                       2
1    verbal confrontation over a parking spot at a Valero gas station

2    in the City of Vallejo, California.         (See SAC at ¶ 20.)1   Mr.

3    Reason walked back toward his van after exchanging words with

4    Sergeant Thomas.       (See id. at ¶ 21.)    After Mr. Reason turned his

5    back, Sergeant Thomas pulled a concealed gun out of his

6    waistband.       (See id. at ¶ 22.)    Sergeant Thomas identified

7    himself as a police officer and opened fire into the back of Mr.

8    Reason’s body, simultaneously firing numerous rounds in the

9    direction of operational gas pumps, an occupied car, and into the

10   parking lot of a busy gas station.         (See id.)   Mr. Reason began

11   running for his life, screaming “Don’t let him kill me!”            (See

12   id. at ¶ 23–24.)       Sergeant Thomas came out from behind a large

13   vehicle, chased after Mr. Reason, and shot him in the back of the

14   head from a distance of approximately 50-60 feet.          (See id. at ¶

15   23.)       Mr. Reason never raised or pointed a weapon at Sergeant

16   Thomas or anyone else prior to being shot.         (See id. at ¶ 25.)

17                 Sergeant Thomas again identified himself as a police

18   officer and showed his badge to deter witnesses from attending to

19   Mr. Reason.       (See id. at ¶ 26.)   Sergeant Thomas contacted police

20
            1  In plaintiffs’ initial complaint, they alleged that
21   Sergeant Thomas was “on administrative leave at the time of the
22   incident.” (See Compl. at ¶ 46.) (Docket No. 1.) It is well
     established that an “amended complaint supersedes the original
23   complaint, the latter being treated thereafter as nonexistent.”
     See Ramirez v. Cnty. of San Bernardino, 806 F.3d 1002, 1008 (9th
24   Cir. 2015). However, a party cannot amend pleadings to “directly
     contradic[t] an earlier assertion made in the same proceeding.”
25   See Russell v. Rolfs, 893 F.2d 1033, 1037 (9th Cir. 1990). The
26   court will therefore assume the truth of plaintiffs’ initial
     allegation that Sergeant Thomas was on administrative leave at
27   the time of the incident, even though plaintiffs omitted this
     allegation in their Second Amended Complaint.
28
                                            3
1    dispatch, identified himself as a Richmond Police Department

2    Sergeant, and reported shooting Mr. Reason.        (See id. at ¶ 28.)

3    Vallejo police officers responded to the scene and initiated the

4    Solano County Officer Involved Shooting Protocol.       (See id. at ¶

5    29.)       However, the Vallejo police officers failed to sequester or

6    remove Sergeant Thomas from the crime scene.        (See id.)   Vallejo

7    Police Officers permitted Sergeant Thomas to walk around the

8    crime scene, stand inches from Mr. Reason’s head, and take photos

9    of Mr. Reason’s body.       (See id. at ¶ 30.)

10   II.    Procedural Background2

11                 In their initial complaint, plaintiffs asserted only a

12   single cause of action against Richmond and Richmond Chief of

13   Police Bisa French, which was predicated upon an alleged

14   violation of Monell v. Department of Social Services of the City

15   of New York, 436 U.S. 658, 694 (1978).        (See Compl. at ¶¶ 80–94.)

16   Following receipt of plaintiffs’ initial complaint, the City and

17   Chief French moved to dismiss the claims asserted against each of

18   them.       (See Docket Nos. 8–9.)   On January 12, 2021, the court

19   granted these motions and allowed plaintiffs twenty days to file

20   an amended pleading.       (See Docket No. 21.)   In other words, the
21   deadline for plaintiffs to file an amended pleading was February

22   1, 2021.

23

24          2  Richmond requests that the court take judicial notice
     of Exhibit A, excerpts of the video footage from the November 10,
25   2019 incident underlying this action, and Exhibit B, the city’s
26   written rejection of plaintiffs’ claims pursuant to California
     Government Code Section 913. (See Defs.’ Request for Judicial
27   Notice (“RJN”) at Exs. A-B.) (Docket No. 40-2.) Plaintiffs do
     not oppose Richmond’s request. Accordingly, the court will take
28   judicial notice of Exhibits A and B.
                                     4
1              On February 1, 2021, plaintiffs filed their First

2    Amended Complaint, which named only Sergeant Thomas as a

3    defendant.     (See First Am. Compl. (“FAC”) (Docket No. 22.))

4    Plaintiffs did not name Richmond as a defendant in the caption,

5    the section delineating the “parties” in the case, or in the

6    prayer for damages, although the FAC did state that “[t]he City

7    of Richmond maintains respondeat superior liability for the

8    actions of their employee, Defendant Virgil Thomas.”    (See FAC at

9    ¶¶ 15, 18.)    On February 1, 2021, plaintiffs’ counsel, Melissa

10   Nold, emailed Richmond’s counsel, Kevin Gilbert, informing him

11   that “[t]he City of Richmond will not be a named defendant, but

12   they will still be obligated to defend their employee.”    (See

13   Decl. of Kevin Gilbert (“Gilbert Decl.”) in Supp. of Mot. to

14   Dismiss at Ex. 1 at 3.) (Docket No. 40-1.)     Mr. Gilbert emailed

15   Ms. Nold on February 2, 2021 that he would not be representing

16   Sergeant Thomas -- the only remaining defendant.     (See id. at 1.)

17   Ms. Nold responded that Richmond was “contractually obligated to

18   indemnify [Sergeant Thomas] since he identified himself as a

19   police officer prior to the shooting, so I’m just trying to

20   figure out who I need to speak to regarding the city’s defense of
21   Mr. Thomas.”     (See id.)

22             On February 2, 2021, plaintiffs filed a Second Amended

23   Complaint, without leave of court, which again did not list

24   Richmond as a defendant in the caption, parties section, or

25   prayer for relief.     The Second Amended Complaint did specify,

26   however, that the third cause of action for wrongful death --
27   negligence and the fourth cause of action for violation of the

28   Tom Bane Civil Rights Act were against both Richmond and Sergeant
                                        5
1    Thomas.    (See Docket No. 23.)    That Second Amended Complaint also

2    stated in its “factual allegations” section that the City of

3    Richmond was liable for Sergeant Thomas’s actions under a theory

4    of respondeat superior, (see id. at ¶¶ 15, 18.), and was

5    vicariously liable pursuant to California Government Code § 815.2

6    for the violation of its rights by its employees and agents.

7    (See id. at   ¶¶ 53, 58, 63.)

8               On March 1, 2021, plaintiffs filed a “Corrected Second

9    Amended Complaint”, again without leave of court.        (See Docket

10   No. 30.)   This “Corrected Second Amended Complaint” did list the

11   City of Richmond as a defendant in the caption and the parties

12   section, again stated that the third and fourth causes of action

13   were against Richmond and Sergeant Thomas, and also added that

14   the fifth cause of action for battery was against both Richmond

15   and Sergeant Thomas.   (See Docket No. 30.)       Plaintiffs contended

16   that they had inadvertently filed the wrong version of the Second

17   Amended Complaint on February 2, 2021 and did not realize it

18   until March 1, 2021 when working with defendants to complete

19   their joint status report.     (See Docket No. 34.)

20              On March 16, 2021, the court issued an order striking
21   both Second Amended Complaints because plaintiffs did not seek

22   leave to file these pleadings and they were filed after the 20-

23   day period to amend had expired.        (See Docket No. 33.)

24   Plaintiffs thereafter sought leave to file a Second Amended

25   Complaint which the court granted on April 13, 2021.       (See Docket

26   No. 38.)   Plaintiffs’ filed the operative Second Amended
27   Complaint on April 14, 2021.      (See generally SAC.)

28   III. Discussion
                                         6
1              Federal Rule of Civil Procedure 12(b)(6) allows for

2    dismissal when the plaintiff’s complaint fails to state a claim

3    upon which relief can be granted.      See Fed. R. Civ. P. 12(b)(6).

4    The inquiry before the court is whether, accepting the

5    allegations in the complaint as true and drawing all reasonable

6    inferences in the plaintiff’s favor, the complaint has stated “a

7    claim to relief that is plausible on its face.”      Bell Atl. Corp.

8    v. Twombly, 550 U.S. 544, 570 (2007).     “The plausibility standard

9    is not akin to a ‘probability requirement,’ but it asks for more

10   than a sheer possibility that a defendant has acted unlawfully.”

11   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).      “Threadbare

12   recitals of the elements of a cause of action, supported by mere

13   conclusory statements, do not suffice.”     Id.   Although legal

14   conclusions “can provide the framework of a complaint, they must

15   be supported by factual allegations.”     Id. at 679.

16       A.    Government Claims Act

17             Richmond argues that all of plaintiffs’ state law

18   claims against it are untimely and barred by the California

19   Government Claims Act.   (See Mot. to Dismiss at 6.)     The

20   California Government Claims Act requires presentation of a claim
21   as a condition precedent to maintaining any cause of action

22   seeking damages against a public entity.     See Cal. Gov’t. Code §

23   905; see City of San Jose v. Superior Court, 12 Cal. 3d 447, 454

24   (1974).   Compliance with the claims statute is mandatory and

25   failure to file a claim is fatal to the cause of action.        See id.

26   (internal citations omitted).     If the public entity provides a
27   timely, statutory written notice denying that claim, then the

28   claimants are required to commence suit on those claims no later
                                        7
1    than six months from denial.    See Cal. Gov’t. Code § 945.6.   Six

2    months has been interpreted to mean six calendar months or 182

3    days, whichever is later.    See Gonzalez v. Cnty. of Los Angeles,

4    199 Cal. App. 3d 601, 604 (2d Dist. 1988).     The period is

5    extended if the deadline falls on a holiday, which by statute

6    includes Saturdays and Sundays.     Deleon v. Bay Area Rapid Transit

7    Dist., 33 Cal. 3d 456, 460 (1983).

8              Plaintiffs were required to present a Government Claim

9    to Richmond prior to commencing suit against Richmond.    (See Cal

10   Gov’t. Code § 905.)   Plaintiffs presented their Government Claim

11   to Richmond on February 13, 2020, which was formally rejected on

12   March 20, 2020.   (See Request for Judicial Notice at Ex. B.)

13   Plaintiffs had only six months from this date to commence

14   litigation.    (See Cal. Gov’t. Code § 945.6(a)(1).)   Plaintiffs

15   filed their Complaint on September 21, 2020, the last day

16   possible under the statute of limitations.    (See generally

17   Compl.) (Docket No. 1.)     However, Richmond points out that this

18   complaint asserted only a single claim against Richmond under

19   federal law.   Richmond contends that because plaintiffs only

20   added state law claims against it after September 21, 2020,
21   plaintiffs’ assertion of state law claims fell outside the

22   statutory time period under the Government Claims Act.3 (See Mot.

23
          3    Although Richmond argues that the Government Claim
24   submitted by plaintiffs only applied to their federal claim, (see
     Mot. to Dismiss at 7.), the California Government Claims Act does
25   not apply to actions arising under the United States Constitution
26   or under federal law. See Martin D. Carr & Ann Taylor Schwing,
     Cal. Affirmative Def. Government Claims Act -– Actions Subject to
27   Claim Filing Requirement, § 12.21 (2d. Ed. 2021); see also Karim-
     Panahi v. Los Angeles Police Dept., 839 F.2d 621, 627 (9th Cir.
28   1988) (holding that plaintiff’s pendent state law claims were
                                     8
1    to Dismiss at 7.)

2             Under Rule 8, in order to state a claim against a

3    defendant, a plaintiff must provide “a short and plain statement

4    of the claim showing that the pleader is entitled to relief in

5    order to give the defendant fair notice of what. . . the claim is

6    and the grounds upon which it rests.”    Twombly, 550 U.S. at 555

7    (internal citations omitted).    While plaintiffs’ original

8    complaint may not have clearly labeled their claim for respondeat

9    superior against Richmond as a separate “claim”, the complaint

10   explicitly states that “[t]he City of Richmond [is] being sued .

11   . . under the theory of respondeat superior, for all actions

12   taken by Defendant agents of the City of Richmond. . . “      (See

13   Compl. at ¶ 25.)    This allegation that the City was vicariously

14   liable for the conduct of Sergeant Thomas’ actions and was “being

15   sued” under a theory of respondeat superior was sufficient to put

16   Richmond on notice of the claim against it and the grounds for

17   that claim (Thomas’ actions and the City’s relationship with him

18   as his employer).    See Twombly, 550 U.S. at 555.   The court

19   therefore finds that plaintiffs’ initial complaint adequately

20   pled a state law claim of respondeat superior against Richmond.
21            Richmond alternatively argues that even if plaintiffs’

22   initial allegations of respondeat superior liability were timely,

23   their state law claims against Richmond became time barred when

24   plaintiffs filed the First Amended Complaint which removed

25   Richmond as a defendant.    (See Mot. to Dismiss at 7.)   Under

26
     properly dismissed for failure to allege compliance with the
27   California Government Claims Act prior to commencing suit but
     permitting plaintiffs’ 42 U.S.C. § 1983 claims to proceed).
28
                                       9
1    California law, “a party’s voluntary dismissal without prejudice

2    does not come equipped by law with an automatic tolling or waiver

3    of all relevant limitations periods; instead, such a dismissal

4    includes the very real risk that an applicable statute of

5    limitations will run before the party is in a position to renew

6    the dismissed cause of action.”     See Martell v. Antelope Valley

7    Hosp. Med. Ctr., 67 Cal. App. 4th 978, 984 (2d Dist. 1998.)      Any

8    claims that are voluntarily dismissed will be considered waived

9    if not replead.    See Lacey v. Maricopa Cnty., 693 F.3d 896, 928

10   (9th Cir. 2012).

11             Richmond’s alternative argument fails for similar

12   reasons as its first argument.     Although plaintiffs omitted

13   Richmond as a named defendant in their First Amended Complaint,

14   they still maintained that Richmond was liable under a theory of

15   respondeat superior.   (See FAC at ¶¶ 15, 18.)   Indeed, plaintiffs

16   have alleged that Richmond is vicariously liable for Sergeant

17   Thomas’s actions under a theory of respondeat superior in each

18   iteration of their complaint.     (See Compl. at ¶ 25); (see FAC at

19   ¶¶ 15, 18); (see Docket No. 23 at ¶¶ 15, 18, 53, 58, 63); (see

20   SAC at ¶¶ 14, 15, 18, 55, 60, 66).     Plaintiffs were then granted
21   leave to file a Second Amended Complaint, and they subsequently

22   explicitly named Richmond as a defendant and detailed the state

23   law causes of action for which they contend Richmond is

24   vicariously liable.    (See generally SAC.)   Plaintiffs have

25   sufficiently given Richmond “fair notice” of what the respondeat

26   superior claim against it is and “the grounds upon which it
27   rests.”   See Twombly, 550 U.S. at 555.

28             To say that plaintiffs’ counsel was imprecise in
                                       10
1    drafting the First Amended Complaint is an understatement.

2    Nevertheless, plaintiffs have never voluntarily dismissed their

3    respondeat superior claims against Richmond because they have

4    consistently reiterated such allegations throughout the course of

5    this litigation.   (See Opp’n to Mot. to Dismiss at 11.) (Docket

6    No. 41.)   To throw plaintiffs’ case out on such a technicality

7    would only serve to punish the plaintiffs for the sloppiness of

8    their counsel, and the court declines to do so.    Accordingly, the

9    court concludes that plaintiffs’ state law claims against the

10   City are not barred for failure to present a claim under the

11   Government Claims Act.

12       B.     Scope of Employment

13              Under California law, a government entity can only be

14   sued in tort pursuant to an authorizing statute or enactment.

15   See Van Ort v. Estate of Stanewich, 92 F.3d 831, 840 (9th Cir.

16   1996).   California Government Code § 815.2(a) provides:

17              A public entity is liable for injury proximately
                caused by an act or omission of an employee of
18              the public entity within the scope of his
                employment if the act or omission would, apart
19              from this section, have given rise to a cause of
                action against that employee or his personal
20              representative.
21
     See Cal. Gov. Code § 815.2(a).     “[A]n employer is vicariously
22
     liable for his employee’s torts committed within the scope of the
23
     employment.”   Perez v. Van Groningen & Sons, Inc., 41 Cal. 3d
24
     962, 967 (1986).   Courts may find vicarious liability for
25
     unauthorized or prohibited conduct if the risk of that conduct is
26
     one “typical of or broadly incidental to the enterprise
27
     undertaken by the employer.”     See id. at 968. (citing Rodgers v.
28
                                       11
1    Kemper Constr. Co., 50 Cal. App.3d 608, 619 (1975) (internal

2    quotations omitted)).    Essentially, the employer’s liability

3    extends beyond its actual or possible control of the employee to

4    include risks inherent in or created by the enterprise.       Id.

5                An employer is not vicariously liable where the

6    employee has substantially deviated from his duties for personal

7    purposes.   Id. (citing Hinman v. Westinghouse Elec. Co., 2 Cal.3d

8    956, 960 (1970)).    “[V]icarious liability has been deemed

9    inappropriate where the misconduct does not arise from the

10   conduct of the employer’s enterprise but instead arises out of a

11   personal dispute.”    See Lisa M. v. Henry Mayo Newhall Mem’l.

12   Hosp., 12 Cal. 4th 291, 301 (1995)(internal citations omitted).

13   Whether an employee has acted within the scope of employment is

14   ordinarily a question of fact reserved for the jury; it becomes a

15   question of law only where “the facts are undisputed and no

16   conflicting inferences are possible.”    See id. at 299. (internal

17   citations omitted).

18               Richmond contends that because plaintiffs have

19   affirmatively alleged that Sergeant Thomas was engaged in a

20   personal dispute over a parking space outside of his jurisdiction
21   and have not alleged that Sergeant Thomas was on duty at the time

22   of the shooting, they have failed to adequately allege that

23   Sergeant Thomas was acting within the scope of his employment --

24   a necessary element for all of plaintiffs’ claims against

25   Richmond.    (See Mot. to Dismiss at 9–13.)

26               Plaintiffs principally rely on Bradley v. County of San
27   Joaquin, Case No. 2:17-cv-2313-KJM-AC, 2018 WL 4026996, * 1–6

28   (E.D. Cal. Aug. 23, 2018), to support their contention that an
                                      12
1    off-duty officer can act within the scope of his employment under

2    California law even when pursuing personal goals.    In Bradley, an

3    off-duty San Joaquin County Sheriff’s deputy was engaged in an

4    illicit transaction at his apartment complex.    See id. at 1.4

5    The court nevertheless found that plaintiffs successfully alleged

6    that the defendant acted within his scope of employment once he

7    invoked his status as a law enforcement officer, issued commands,

8    shot the decedent, relied on his law enforcement status to take

9    control of the scene after discharging his weapon, and

10   coordinated with San Joaquin County personnel responding to the

11   scene in the aftermath of the incident.   See id. at *6.

12            Accepting the allegations of the Second Amended

13   Complaint as true, as in Bradley, Sergeant Thomas was off-duty

14   when he pulled a concealed gun out of his waistband, identified

15   himself as a police officer, and opened fire upon the decedent.

16   (See SAC at ¶ 22.)   Sergeant Thomas then “identified himself as a

17   police officer and showed his badge to deter witnesses from

18   attending to Mr. Reason.”   (See id. at ¶ 26.)   Plaintiffs also

19   allege that Sergeant Thomas coordinated with the Vallejo Police

20   Department by identifying himself as a Richmond Police Sergeant
21   when calling the police for backup, and that the Vallejo Police

22   Department subsequently initiated the Solano County Officer

23
         4     Richmond contends that Bradley involved a plain clothes
24   or undercover deputy effecting an arrest in his own jurisdiction.
     (See Reply in Supp. of Mot. to Dismiss at 10.) (Docket No. 42.)
25   To the contrary, Bradley involved an off-duty, out of uniform
26   sheriff’s deputy who was allegedly illegally dealing narcotics at
     his apartment complex. Despite this, the Bradley court still
27   found that plaintiffs had adequately alleged that the defendant
     sheriff’s deputy was acting within the scope of his employment.
28   See Bradley, 2018 WL 4026996 at * 6.
                                     13
1    Involved Shooting Protocol and allowed Sergeant Thomas to walk

2    freely around the crime scene and take photographs of Mr. Reason.

3    (See id. at ¶¶ 28–30.)   As in Bradley, these alleged facts

4    further support an inference that Sergeant Thomas’s conduct was

5    within the scope of his employment.5

6               Richmond is correct that “[a] police officer’s

7    authority is normally limited to the boundaries of the

8    jurisdiction for which he is appointed” and that “[w]hen he acts

9    outside his jurisdiction he is generally acting as a private

10   person.”   See People v. Rogers, 241 Cal. App. 2d 384, 387–99 (2d

11   Dist. 1966).   Richmond argues that this issue is particularly

12   salient here given plaintiffs’ allegation in their initial

13   complaint that Sergeant Thomas was “on administrative leave at

14   the time of the incident.”   (See Mot. to Dismiss at 13); (See

15   Compl. at ¶ 46.)   However, Richmond has pointed to no binding or

16   persuasive authority which states that police officers on

17   administrative leave or outside their jurisdiction are per se

18

19        5    Richmond is correct that the court in Bradley stated
     that, “[c]onstruing the factual allegations and all reasonable
20   inferences in favor of plaintiffs, the court found that
     [defendant’s] drawing of a concealed firearm, identifying himself
21   as an officer and commanding others to “Get down” signaled that
22   [defendant] sought to detain or arrest someone before he fired
     his firearm.” See Richmond, 2018 WL 4026996, * 6; (See Reply in
23   Supp. of Mot. to Dismiss at 10.) Although the present case is
     distinguishable because plaintiffs do not allege that Sergeant
24   Thomas was attempting to arrest or detain Mr. Reason before he
     fired his weapon, this fact is not determinative. The Bradley
25   court was primarily focused on the fact that the defendant
26   “invoked his status as a law enforcement officer, issued commands
     . . . and relied on his status to take control of the scene after
27   discharging his weapon . . .” in determining whether plaintiffs
     had adequately alleged that defendant was acting within the scope
28   of his employment. See id.
                                     14
1    unable to act within the scope of their employment, nor has the

2    court found any.    Therefore, construing the factual allegations

3    and all reasonable inferences in favor of plaintiffs, the court

4    finds that plaintiffs have sufficiently pleaded that Sergeant

5    Thomas’s conduct was within the scope of his employment.

6               IT IS THEREFORE ORDERED that the City of Richmond’s

7    motion to dismiss (Docket No. 40), be, and the same hereby is,

8    DENIED.

9    Dated:    June 3, 2021

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      15
